COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag. Judge Dkt. No, |Y- {Y | | , 6 Date
USAO No. RO I's KO 0 6 ie

The Government respectfully requests the Court to dismiss without prejudice the _“ Complaint Removal
Proceedings in

 

United States v. JIC O HOLS oN (Y\ Cr cy & ZL

Ahir OL “ a
The Complaint/Rule40~dfidavit was filed on January Hd ( 0 oo Zen Lg ee 7?

ASSISTANT UNITED STATES Wenez
= Wade (AC Z

U.S. Marshals please withdraw warrant.
(Print name)

e ORDERED:
Ww UO ef “Ton 42410
oe MAGISTRATE Tupge” UDGE DATE

Distribution: White + Court Yellow > U.S. Marshals Green ~> Pretrial Services Pink + AUSA Copy

 

 

 
